     Case 2:19-cv-00416 Document 11 Filed 07/28/20 Page 1 of 2 PageID #: 1905



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               CHARLESTON DIVISION


JESSICA LEE SERGENT

                           Plaintiff,

v.                                            CIVIL ACTION NO. 2:19-cv-00416

ANDREW SAUL,
Commissioner of Social Security,

                           Defendant.


                      MEMORANDUM OPINION AND ORDER

        This action was referred to United States Magistrate Judge Dwane L. Tinsley

for submission of proposed findings of fact and recommendations for disposition

pursuant to 28 U.S.C. § 636(b)(1)(B). On April 9, 2020, Magistrate Judge Tinsley

submitted his Proposed Findings & Recommendations (“PF&R”), [ECF No. 10], and

recommended that the court DENY Claimant’s request to reverse the Commissioner’s

decision, [ECF No. 8], GRANT the Commissioner’s request to affirm his decision,

[ECF No. 9], AFFIRM the final decision of the Commissioner, and DISMISS this

action from the court’s docket. Neither party timely filed objections to the PF&R nor

sought an extension of time.

        A district court “shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.”

28 U.S.C. § 636(b)(1)(C). This court is not, however, required to review, under a de
   Case 2:19-cv-00416 Document 11 Filed 07/28/20 Page 2 of 2 PageID #: 1906



novo or any other standard, the factual or legal conclusions of the magistrate judge

as to those portions of the findings or recommendation to which no objections are

addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985).

      Because the parties have not filed objections in this case, the court adopts and

incorporates herein the PF&R and orders judgment consistent therewith. The court

DENIES Claimant’s request to reverse the Commissioner’s decision, [ECF No. 8],

GRANTS the Commissioner’s request to affirm his decision, [ECF No. 9], AFFIRMS

the final decision of the Commissioner, and DISMISSES this action from the court’s

docket.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                                    ENTER:        July 28, 2020




                                          2
